Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all of “the elastic member " in claim 5 lines 2 and 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “ as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 objected to because of the following informalities:  Typo in “wherein the flexile wire includes a first fixed part”, it should read flexible.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 8891005).
Regarding claim 1, Sasaki teaches an electronic apparatus (fig 6) comprising: a movable cylinder (lens unit 110); a support cylinder (fixing base unit 118) configured to support the movable cylinder rotatably around a panning rotation axis (axis through the center of 114); a flexible wire (transmission cable 120) connecting to a panning control circuit board (mounted substrate 117) in the support cylinder; and a storage area (the space inside 116 and between the 114a and 114b parts) communicating with the movable cylinder and the support cylinder and containing the flexible wire, wherein the flexile (read as flexible as stated above) wire includes a first fixed part (the top portion of 120) on the movable cylinder and a second fixed part on the support cylinder (the bottom portion of 120); wherein, in the storage area, the first fixed part is fixed to a first fixing part (the image sensor in unit 110, see col 6 line 66) of the movable cylinder, and wherein, in the storage area, the second fixed part is fixed to a second fixing (on part 117, see col 6 line 66) part of the support cylinder.
Regarding claim 2, Sasaki teaches the electronic apparatus according to claim 1, wherein the second fixed part is fixed along a panning rotation axis (axis through the center of 114) of the movable cylinder in the storage area of the support cylinder (the bottom part of 120 is fixed along a panning rotation axis and connects to the mounted substrate 117 on the fixed cylinder), and is fixed not along the panning rotation axis of the movable cylinder in the storage area of the movable cylinder (the bottom part of 120 is not fixed along a panning rotation axis of the movable cylinder but is allowed to rotate with it).
Regarding claim 4, Sasaki teaches the electronic apparatus according to claim 1, wherein the movable cylinder includes a base (pan rotating unit 114) supported on the support cylinder rotatably around the panning rotation axis and a driven body (lens supporting unit 111) supported on the base rotatably around a tilt rotation axis extending in a direction different from the panning rotation axis, and wherein the flexible wire runs from the driven body (110, where 120 is connected, is fixed on 111).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Nokuo et al. (US 10184606).
Regarding claim 3, Sasaki teaches the electronic apparatus according to claim 1, but does not teach the second fixed part being a bush member as an integral part around an outer circumference of the flexible wire.
Nokuo teaches an electronic device including a fixed part that is a bush member (base section 31a, figs 5, 7, and col 6 line 55) as an integral part around an outer circumference of the flexible wire.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sasaki by including a bushing on the wire as taught by Nokuo since doing so would help secure and fix the connection of the cable and avoid and unwanted movement of the wire connection.
Regarding claim 8, Sasaki in view of Nokuo teaches the electronic apparatus according to claim 3, wherein the support cylinder includes a first holding member (52R and 52L in fig 6 of Nokuo) holding the flexible wire and a second holding member (13d in fig 7 of Nokuo) fixing the bush member in cooperation with the first holding member.
Regarding claim 9, Sasaki in view of Nokuo teaches the electronic apparatus according to claim 8, wherein the bush member includes an engagement part (the part on the tip of 31a that engages with 14L and 14R in fig 5 of Nokuo) in a direction orthogonal to a wiring direction of the flexible wire and a contact part (the tip of 31a) at a position closer to an end of the flexible wire than the engagement part, and wherein, between the base and the control circuit board, the engagement part is engaged with an engagement part of the second holding member (14L and 14R in figs 5, 6, and 7 of Nokuo) and the contact part is in contact with a contact part (52a and 52b in fig 6 of Nokuo) in the first holding member.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Iinuma (US 8628257).
Regarding claim 5, Sasaki teaches the electronic apparatus according to claim 4 except for the first fixed part being an elastic member on an outer circumference of the flexible wire, and wherein the elastic member is nipped in the driven body.
Iinuma teaches an electronic apparatus with a first fixed part (221 in fig 5, there is a typo in the reference, 221 is referred to as pin plug 211 in the specification, pin plugs have flexible connection heads) that is an elastic member on an outer circumference of the flexible wire, and wherein the elastic member is nipped in the driven body (see fig 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sasaki by including an elastic member as the first fixed part on the wire as taught by Iinuma since doing so would allow the wire to be nipped more securely in the driven body.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Tatewaki et al. (US 7170560) .
Regarding claim 6, Sasaki teaches the electronic apparatus according to claim 4 except for the first fixed part being fixed to the driven body at a position away from the panning rotation axis of the base by a predetermined distance in a direction parallel to the tilt rotation axis of the driven body, and wherein the flexible wire is slack in the storage area of the movable cylinder in a direction opposite to the direction in which the flexible wire runs from the driven body.
Tatewaki teaches an electronic device with a first fixed part (the unnumbered white rectangular piece fixing wire 12 onto 3b in fig 2(b)) that is fixed to the driven body at a position away from the panning rotation axis of the base by a predetermined distance in a direction parallel to the tilt rotation axis of the driven body (see fig 2(b)), and wherein the flexible wire is slack in the storage area of the movable cylinder in a direction opposite to the direction in which the flexible wire runs from the driven body (the wire is slack and not fixed in the panning direction and is fixed offset away from the panning axis).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sasaki by fixing the wire away from the panning axis as taught by Tatewaki since doing so would help manage the wire connections better and reduce the chance of the wire getting stuck in the moving parts.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Sasaki (EP 3561591).
Regarding claim 7, Sasaki (US 8891005) teaches the electronic apparatus according to claim 4, wherein the flexible wire runs in the storage area and electrically connected to the control circuit board (117 in fig 6), but does not teach a tilt drive source configured to drive the driven body.
Sasaki (EP 3561591) teaches an electronic apparatus including a tilt drive source configured to drive the driven body (203, 204, and 205 in fig 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sasaki (US 8891005) by including a tilt drive source taught by Sasaki (EP 3561591) since doing so would allow the camera to electronically adjust its tilt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDAKIR HUSSIEN whose telephone number is (571)272-8410. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        

/M.H./Examiner, Art Unit 2841